Citation Nr: 0736770	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-41 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left shoulder impingement.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 

5.  Entitlement to service connection for anxiety disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1982 until April 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.

The issue of entitlement to service connection for an anxiety 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that a 
current left knee disability is causally related to active 
service.  

2.  The competent evidence does not demonstrate that a 
current right knee disability is causally related to active 
service.  

3.  Throughout the rating period on appeal, the veteran's 
left shoulder impingement has been productive of complaints 
of pain; objectively, there is no showing of loose movement 
or dislocation of the clavicle or scapula.

4.  Bilateral hearing loss is manifested by an average 56 
puretone decibel loss, with speech recognition of 88 percent 
(Level II hearing loss) in the right ear; and, an average 48 
pure tone decibel loss, with speech recognition of 84 percent 
(Level II hearing loss) in the left ear.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

2.  A right knee disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for left shoulder impingement have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Code 5299-5203 (2007).

4.  The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

With respect to the left shoulder and hearing loss claims, 
the veteran is appealing his initial rating assignments.  In 
this regard, because the January 2004 rating decision granted 
the veteran's claims of entitlement to service connection, 
such claims are now substantiated.  As such, his filing of a 
notice of disagreement as to the January 2004 determination 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the disabilities at issue 
and included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disabilities at issue.  

Regarding the remaining claims, full VCAA notice is required.  
In the present case, VA satisfied its duty to notify by means 
of an October 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran of the law 
pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
service connection claim, no disability evaluation or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence.  The 
AOJ letters noted above informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Moreover, reports of 
VA and private post service treatment and examination are of 
record.  In this regard, it is noted that the veteran 
identified Dr. Joseph Yeo as a treatment provider.  VA 
attempted to obtain records from that physician.  However, a 
response from the doctor's office indicated that they had no 
records pertaining to the veteran.  

The claims file further contains the veteran's own statements 
in support of his claim.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection 

The veteran is claiming entitlement to service connection for 
left and right knee disabilities.  According to the law, 
service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As a preliminary matter, the Board notes that presumptive 
service connection for chronic disease is not warranted in 
the instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  

In the present case, x-rays taken in conjunction with a 
September 2004 VA examination did not indicate any 
significant arthritis of the knees.  Moreover, the evidence 
of record fails to establish any clinical manifestations of 
knee arthritis within one year following the veteran's 
separation from service.  Therefore, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, VA 
examination in September 2004 contained an impression of knee 
crepitus.  As such, a current disability is demonstrated and 
the first element of a service connection claim is satisfied.  

Regarding the second element of service connection, in-
service incurrence, the veteran was treated for right knee 
pain in service in May 1982.  One such treatment report noted 
that he had twisted the right knee.  However, the remainder 
of the service records were absent any treatment regarding 
the right knee.  The records were entirely silent as to any 
complaints or treatment referable to the left knee.  While 
the veteran endorsed trick or locked knee in a report of 
medical history dated in April 1984, his separation physical 
performed at that time revealed normal findings.  Therefore, 
the service medical records do not show that any chronic 
disability of the left or right knee was incurred during 
active duty.  However, this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that any current knee problems are 
causally related to active service, for the reasons discussed 
below.  

The post-service medical evidence does not demonstrate any 
findings indicative of a right knee disability until 1995.  
At that time, private treatment records notes that the 
veteran complained of knee swelling, apparently in connection 
with a roofing job he had been performing.  Although the 
operation report is not of record, the September 2004 VA 
examination indicated that the veteran underwent arthroscopic 
surgery on his left knee in 1996.  

In determining whether the post-service knee problems 
detailed above are causally related to active service, the 
Board acknowledges the veteran's statement at his September 
2004 VA examination, to the effect that he has experienced 
knee pain since 1983, when he was still in active service.  
In this regard, the Board notes that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006).  In adjudicating his 
claim, the Board must evaluate the veteran's credibility.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In the present case, the Board has not discovered any 
internal inconsistencies in the veteran's contentions.  
Further, his claims do not appear inherently implausible when 
considering the places, types and circumstances of his 
service as shown by his service record.  See 38 U.S.C.A. 
§ 1154(a).  Therefore, he is deemed credible in reporting a 
continuity of knee symptoms since service.  However, the 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be medical evidence of a 
nexus to service.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997). 

No competent evidence of record causally relates any knee 
disability to active service or to any service-connected 
disability.  In fact, the VA examiner in September 2004 
reached the opposite conclusion.  The examiner noted that the 
veteran denied any traumatic injury to his knees while in 
service.  Moreover, the examiner reasoned that that the 
veteran's bilateral knee pain was more likely a wear-and-tear 
problem associated with activity throughout life and not to 
any specific inciting event that had its onset in service.  
Because the opinion was offered following a review of the 
claims folder and after an objective examination, and because 
it was accompanied by a clear rationale, the VA examiner's 
conclusions are found to be highly probative.  Moreover, no 
other competent evidence of record refutes that opinion.  The 
veteran himself believes that his bilateral knee problems are 
attributable to active service, but he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
any current left or right knee disability was incurred in 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Increased ratings

The Board notes that the veteran's claims of entitlement to 
higher ratings for left shoulder impingement and for 
bilateral hearing loss are appeals from the initial 
assignment of a disability rating.  As such, the claims 
require consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

A.  Left shoulder impingement

Throughout the rating period on appeal, the veteran has been 
assigned a 10 percent evaluation for left shoulder 
impingement pursuant to Diagnostic Code 5299-5203.  Under 
Diagnostic Code 5203, a 10 percent evaluation is warranted 
where the evidence demonstrates malunion of the clavicle or 
scapula, or nonunion without loose movement.  In order to 
achieve the next-higher 20 percent rating, the evidence must 
show nonunion of the clavicle or scapula with loose movement, 
or dislocation.  

The Board finds no support for assignment of a 20 percent 
rating for the veteran's left shoulder disability under 
Diagnostic Code 5203 for any portion of the rating period on 
appeal.  Indeed, VA examination in December 2003 showed only 
mild impingement-type symptoms.  There was no showing of 
nonunion or dislocation of the clavicle or scapula.  

The Board notes that additional functional limitation due to 
factors such as pain, weakness, fatigability, and 
incoordination must be considered when evaluating 
musculoskeletal disabilities.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
regard, the December 2003 VA examination showed decreased 
rotator cuff strength.  There was also pain with strength 
testing.  The veteran appeared to have good strength of his 
infraspinatus and subscapular muscles.  

While acknowledging the objective findings of pain and 
weakness as noted above, these results do not support the 
conclusion that the veteran's disability picture is most 
nearly approximated by the next-higher 20 percent evaluation 
under Diagnostic Code 5203.  Again, no looseness or 
dislocation of the clavicle or scapula, or disability 
comparable therewith, has been demonstrated.  

The Board has also considered whether any alternate 
Diagnostic Codes could serve as a basis for an increased 
rating here.  One relevant Code section is 5201, concerning 
limitation of arm motion.  Under that Diagnostic Code, a 20 
percent rating applies where the evidence shows limitation of 
arm motion at shoulder level, or midway between the side and 
shoulder level in the case of the minor upper extremity.  

Upon VA examination in December 2003 VA, the veteran had full 
passive and active range of motion of the left shoulder to 
about 107 degrees of flexion and 80 degrees of internal and 
external rotation.  Even considering the findings of pain and 
weakness, detailed above, the veteran's disability picture 
still does not most nearly approximate the next-higher 20 
percent evaluation under Diagnostic Code 5201.  There are no 
other relevant Diagnostic Codes for consideration.

In conclusion, there is no basis for an evaluation in excess 
of 10 percent for left shoulder impingement for any portion 
of the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Bilateral hearing loss

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for his bilateral 
hearing loss.  He claims entitlement to an increased rating.  

In evaluating service-connected hearing impairment disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100.

At the outset, the Board notes that the evidence of record 
included several audiographic reports from private doctors.  
However, because this evidence consists solely of 
uninterpreted pure tone audiometry graphs which are not in a 
format that is compatible with VA guidelines, they cannot be 
considered in evaluating the veteran's claim.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  In fact, the only 
evidence for consideration here is a December 2003 VA 
examination report.

VA audiologic examination in December 2003 revealed the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
70
70
LEFT
30
30
35
65
60

The veteran's average puretone threshold for the right ear 
was 56.  The veteran's average puretone threshold for the 
left ear was 48 (47.5, rounded up).  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 84 in the left ear.

Applying the findings of the December 2003 VA audiologic 
examination to the rating criteria for hearing impairment, 
the Board concludes that there is no basis for a compensable 
rating assignment for the veteran's bilateral hearing loss.  
Considering that the veteran's right ear manifests an average 
puretone threshold of 56 decibels, and 88 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's left ear hearing loss to be Level II 
impairment.  Further considering that the veteran's left ear 
manifests an average puretone threshold of 48 decibels, and 
84 percent speech discrimination, reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's left ear hearing loss 
to be Level II impairment.  Moreover, based on the 
audiometric findings noted above the provisions of 38 C.F.R. 
§ 4.86, addressing exceptional patterns of hearing 
impairment, are inapplicable.   

In sum, the veteran's right ear hearing acuity is designated 
as Level II hearing loss.  The veteran's left ear hearing 
acuity is designated as Level II hearing loss.  Applying 
those findings to 38 C.F.R. § 4.85, Table VII, a 
noncompensable evaluation is derived.  

Based on the foregoing, the competent evidence does not 
support a compensable rating for the veteran's bilateral 
hearing loss for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Final considerations

The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left shoulder impingement is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  


REMAND

In a July 2004 rating action, the RO denied a claim of 
entitlement to service connection for anxiety disorder.  In 
August 2004, the veteran submitted a communication which is 
reasonably construed as a notice of disagreement with the 
July 2004 determination.  The evidence of record does not 
reflect that a statement of the case (SOC) has been issued 
pursuant to 38 C.F.R. § 19.26 in response to the veteran's 
August 2004 notice of disagreement.

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect 
to the issue of entitlement to service 
connection for anxiety disorder.  The 
veteran and his representative should be 
clearly advised of the need to file a 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.  If an appeal is perfected, 
then the case should be returned to the 
Board for further appellate consideration, 
as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


